Citation Nr: 0737908	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  06-34 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge (VLJ) in October 2007.  

In May 2007, the veteran filed a claim of service connection 
for psoriasis and erectile dysfunction secondary to PTSD.  
The RO has not adjudicated this claim.  The issues of service 
connection for psoriasis and erectile dysfunction secondary 
to PTSD are therefore referred to the RO for appropriate 
action.


FINDING OF FACT

The veteran's PTSD is productive of depression, 
hypervigilance, sleep impairment, nightmares, and 
irritability, which cause reduced reliability and 
productivity; he does not experience deficiencies in most 
areas.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran was granted service connection for PTSD by way of 
an October 2005 rating decision and awarded a 30 percent 
disability rating effective from May 27, 2005.  The veteran 
appealed the initial rating award and a 50 percent rating was 
awarded by way of a March 2007 rating decision, effective 
from May 27, 2005.

Private treatment reports from D. Kee, M.D., dated from 
August 2000 to September 2003 and private treatment reports 
from Grand Strand Regional Medical Center dated during the 
same time period are unrelated to the issue on appeal.  

The veteran was afforded a VA examination in October 2005.  
The veteran reported having been married for thirty-six 
years.  He said he and his wife divorced in 1986 and 
remarried in 1987.  He said they have two children.  The 
veteran reported that he held twelve different jobs after he 
left service.  His final employment lasted for ten years 
before he became disabled due to back surgeries and a neck 
surgery.  The examiner said the veteran did not have an 
impairment of thought processes or communications.  The 
veteran denied delusions and hallucinations.  It was noted 
that the veteran maintained eye contact and was oriented to 
person, place, and time.  The veteran reported suicidal 
thoughts in the past.  The examiner reported that he could 
not detect any memory loss but the veteran reported short-
term memory loss.  The examiner said the veteran's rate and 
flow of speech was of normal prosody, rate, and volume.  He 
said the veteran's cognitions and speech were linear, 
indicating intact sensorium.  His mood was depressed.  The 
veteran reported impaired impulse control.  The veteran's 
spouse reported that he woke up for long periods of time 
during the night.  The examiner diagnosed the veteran with 
moderate PTSD and assigned a global assessment of functioning 
score (GAF) of 58.  

Associated with the claims file is a letter from K.D., a 
nurse practitioner at VA, dated in May 2006.  K.D. reported 
that the veteran exhibited disturbed sleep with nightmares, 
flashbacks of his combat experiences and previous motor 
vehicle accidents, reclusiveness, hyperarousal, and avoidance 
of situations that remind him of his stressors.  She noted 
that the veteran was working to overcome the symptoms of PTSD 
but that he reported chronic interference in social, family, 
and recreational functioning from PTSD.  She said his 
prognosis was limited due to the severity and chronicity of 
his mental illness.  

The veteran was afforded a VA examination in February 2007.  
The examiner reported that the veteran arrived for his 
appointment on time and was cooperative with the examination.  
The veteran reported that he and his wife had been married 
for over thirty years although they divorced and stayed apart 
for a year before they remarried.  He said they have two 
grown children and six grandchildren.  He said he spends time 
with his children and grandchildren but that it was difficult 
and stressful for him to be around them.  He said he 
frequently spent brief visits with them when they came to 
visit, but then retired to his bedroom.  The examiner noted 
that the veteran had a difficult time holding a job.  He said 
the veteran quit or was fired from the jobs due to 
difficulties getting along with co-workers or supervisors.  
The veteran said he tried to exercise regularly but noted 
that it was difficult due to surgery on his spine.  The 
veteran said he had difficulty sleeping unless he took 
medication.  He reported that he did not have a good 
appetite.  The veteran reported that he plays computer games 
or surfs the internet.  He said he does not participate in 
social activities.  He said on occasion he spends the 
weekends in bed because he does not have any desire to get up 
and do anything.  He said he had lost seventy pounds and 
would like to lose another ten to fifteen pounds.  He said he 
had a significant drinking problem after his military 
service.  He said he quit drinking because of medications he 
had to take.  He said he sees his doctor at VA every three 
months but that he did not go to group therapy at VA because 
the groups frustrate and irritate him.  The veteran said he 
still drives but not more than ten or twenty miles.  He said 
his wife manages the household finances.  He reported 
intermittent suicidal ideation.  He said he has always 
discussed his suicidal ideations with his physician and they 
agreed on a plan for him to contact emergency services if he 
feels suicidal.  The veteran reported a history of anger 
management problems and he said he was irritable, easily 
frustrated, and impatient.  He said he had conflicts with his 
son-in-law and many of the members of his wife's family.  He 
said his wife hid all of his firearms and he sleeps in a 
separate room.  He reported startle responses, rage episodes, 
and anxiety.  He said he attempted to limit his exposure to 
news of the Iraq war.  The veteran reported that he isolated 
himself more and he said he was unable to spend time with 
anyone, even his own children or grandchildren.  The examiner 
noted that the veteran was punctual and dressed in fairly 
worn and ill-fitting clothing.  His wife mentioned that he 
seemed to neglect his appearance.  The examiner said he 
appeared mildly disheveled and unkempt.  He was cooperative 
but his affect was negative.  He seemed discouraged, bitter, 
and resentful but his did not become confrontational or 
escalate his irritability.  He seemed to have a good rapport 
with the examiner.  He knew the correct day of the week and 
date, and he named correctly the last few presidents.  He 
recalled three of three words on immediate recall and one of 
three after a three-minute delay.  He spelled the word 
"world" correctly forward but not backward.  The examiner 
said the veteran's verbal comprehension and abstracting 
abilities appeared to be within normal limits but he said the 
veteran displayed difficulties in concentration, reasoning, 
and recall.  He said the veteran did not appear to be 
operating near full mental capacity.  He said the veteran's 
efficiency appeared to be impaired due to his physical 
impairment.  The veteran and his spouse reported that he was 
doing worse.  The veteran's spouse said the veteran isolated 
himself more and did not want to visit with his children or 
grandchildren.  She said he was increasingly irritable, 
despondent, and unable to find things to feel positive about.  
The examiner diagnosed the veteran with moderate PTSD and 
assigned a GAF score of 52.  

Associated with the claims file are VA outpatient treatment 
reports dated from May 2005 to October 2007.  The veteran 
attended group and individual therapy sessions during that 
time period.  In May 2005 he reported sadness and insomnia, 
which had improved.  He said his concentration had decreased 
and he said he "felt useless" because he was unable to do 
things he used to do because of his back surgery.  He said he 
had passing thoughts of suicide, which he pushed from his 
mind.  He denied flashbacks but he reported avoidance of war 
movies and crowds.  He reported concentration problems, 
hypervigilance, a quick temper, and he said that he startles 
easily.  In June 2005 he reported that he was less sad, his 
insomnia had improved and his appetite was good.  The 
examiner said he had mild improvement in concentration and 
motivations.  The veteran reported suicidal thoughts with 
passing plans which he said he pushed out of his mind.  He 
said he heard voices at night but he denied delusions and 
visions.  In August 2005 the veteran reported that he heard 
voices at night when he wakes up.  He said it was less 
prevalent that in the past and he denied visions and 
delusions.  He denied recent nightmares.  He tried to avoid 
watching movies about Vietnam and he said he did not "do 
crowds."  He said he had only two close friends and socially 
isolated himself.  He said he recently went out to dinner for 
the first time in many years.  He said being with other 
people was easier and he reported improvement in his 
concentration.  He reported insomnia, hypervigilance, and 
hyperstartle response.  In December 2005, March 2006, and 
June 2006 the veteran was noted to be appropriately dressed 
with cooperative behavior.  His speech was of normal rate, 
tone and volume.  He was without psychomotor agitation or 
retardation.  His mood was euthymic.  His thought process was 
logical, goal-directed, and circumstantial.  He was without 
auditory or visual hallucinations or delusions.  He denied 
suicidal and homicidal ideations.  His cognition was intact 
and he was alert and oriented in four spheres.  His memory, 
concentration, sleep, and appetite were reported as good.  
Similar findings were reported in December 2006, April 2007, 
and September 2007 but his judgment and insight were noted to 
be fair and he was noted to have poor impulse control.  The 
veteran said he thought his depression was getting worse.  He 
said he felt suicidal then denied feeling suicidal.  He 
denied feelings of helplessness.  He reported that he 
continued to be active in his church and enjoyed his Golden 
Retriever.  He also reported that he socialized with family 
and enjoyed his grandchildren.  He reported that he was 
benefiting from his therapy at VA.  The examiner assigned a 
GAF score of 47.  

The veteran testified at a hearing in October 2007.  He said 
that when his grandchildren and daughter come to visit he 
speaks to them and then goes to bed or gets on the computer.  
He said his wife tells the children to be quiet and not to 
bother him.  He said if not for his wife he would not leave 
the house very much.  He said his wife tells him to clean up 
and shave.  He said he stays home by himself most of the 
time.  He reported twenty to twenty-five jobs after service 
and he said he held one job for ten years.  He said his wife 
helps him get dressed.  His wife testified that he goes out 
no matter what he looks like.  She said she tried to help him 
get dressed but that most of the time one or both of them 
ended up perturbed.  The veteran testified that he 
participated in group sessions at VA and he said he was 
taking medication for his PTSD symptoms.  The veteran 
testified that his most prominent symptom is panic attacks.  
He said he had panic attacks once a week.  He said he was on 
medication to help him sleep.  He said he was unable to 
concentrate and stay on task.  He said he occasionally called 
his family and friends different names.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002 and 
Supp. 2005); 38 C.F.R. § 4.1 (2007).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).

The veteran's claim for a higher evaluation for his PTSD is 
an original claim that was placed in appellate status by a 
notice of disagreement (NOD) expressing disagreement with an 
initial rating award.  As such, separate ratings can be 
assigned for separate periods of time based on the facts 
found--a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's PTSD has been rated under Diagnostic Code 9411.  
38 C.F.R. § 4.130 (2007).  Under Diagnostic Code 9411, a 50 
percent rating is for consideration where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent evaluation is warranted 
where there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessed rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
evaluation is assignable where there is total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM-IV), p. 32).  A GAF score of 51 - 60 
is defined as "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
Ibid.  A GAF score of 41 - 50 is defined as "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Ibid.

Regarding application of the 50 percent criteria, while the 
veteran exhibited some social impairment, there is no 
indication that the veteran has an inability to establish or 
maintain social relationships.  The veteran reported that he 
had been married for over thirty years.  The relevant 
evidence indicates that he maintained a relationship with his 
children and grandchildren although he said he often only 
spent brief visits with his family when they visited.  He 
said he had two close friends.  He denied recreational 
activities but the VA outpatient treatment reports document 
that the veteran was active in his church.  There is no 
evidence of obsessive or ritualistic behavior and the veteran 
denied flashbacks.  There is no evidence that the veteran had 
stereotyped speech or difficulty in understanding complex 
commands.  The veteran reported that he had some impairment 
of memory but the evidence does not indicate that he had 
impaired judgment or impaired abstract thinking.  The VA 
outpatient treatment reports indicate that the veteran's 
insight and judgment were reported as good or fair.  His 
memory for recent and remote events was intact at the October 
2005 VA examination.  The February 2007 VA examiner said the 
veteran's verbal comprehension and abstracting abilities 
appeared to be within normal limits but he said the veteran 
displayed difficulties in concentration, reasoning, and 
recall.  The veteran reported weekly panic attacks.  The 
veteran was depressed, anxious, and irritable.  As noted 
above, there was evidence of occupational impairment prior to 
the veteran's back and neck surgeries which rendered him 
disabled.  However, the veteran was employed for ten years 
with the same company prior to becoming disabled due to back 
and neck surgeries.   

There is evidence of some sleep loss, anxiety, flashbacks, 
hypervigilance, and intrusive thoughts of Vietnam.  At times 
the veteran reported that he had auditory hallucinations.  He 
reported thoughts of suicide but said he was able to push the 
thoughts aside.  There is no evidence that the veteran had 
stereotyped speech, difficulty in understanding complex 
commands, impaired judgment, or impaired abstract thinking.  
The veteran's symptomatology has been described as moderate 
by the examiners of record.  

The Board notes that the veteran's GAF score ranged from 47 
to 58 during the time period at issue.  The Board notes that 
a GAF score of 47 was assigned by an examiner at an 
outpatient appointment at VA and he was assigned GAF scores 
of 52 and 58 by VA examiners in October 2005 and February 
2007.  While GAF scores are not, in and of themselves, the 
dispositive element in rating a disability, they are 
persuasive evidence when used in association with detailed 
evaluations.  In this case the 50 percent rating contemplates 
GAF scores between 47 and 58 and a moderate level of PTSD.  
Because, as noted, the evidence does not warrant greater than 
the 50 percent disability awarded, a higher evaluation is not 
warranted.  

In sum, the veteran's symptoms due to PTSD are not of the 
degree contemplated by the criteria for a higher rating; they 
are more like those contemplated by the currently assigned 50 
percent rating.  He is not deficient in most areas.  His 
speech has not been illogical, obscure, or irrelevant.  He 
does not experienced near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively.  His impulse control has not 
been impaired to the level contemplated by the 70 percent 
rating.  Although he appears to have had some problems with 
grooming, the kinds of problems he experiences are generally 
more akin to the criteria for a 50 percent rating.  
Consequently, a rating in excess of 50 percent is not 
warranted.  This is so throughout the period since service 
connection was awarded.  Fenderson, supra.

The Board has also considered whether a rating is warranted 
based on criteria not specifically defined in the rating 
schedule; however, the evidence does not show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2007).  The current evidence of record 
does not demonstrate that PTSD has resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  § 3.321.  It is undisputed that PTSD has an 
adverse effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2007).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007).  There 
is no outstanding information or evidence needed to 
substantiate a claim in this case.  He has provided the 
necessary information to complete his application for an 
increased rating.  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002 & Supp. 2007).  In addition, 
38 C.F.R. § 3.159(b), details the procedures by which VA will 
carry out its duty to assist by way of providing notice.

There is no evidence or information needed to complete the 
claim.  The veteran has submitted the necessary information 
to show that he is seeking entitlement to a higher initial 
rating for PTSD.  

The RO wrote to the veteran in June 2005 and informed him of 
the evidence necessary to establish entitlement to an 
increased rating for PTSD.  The RO also provided a statement 
of the case (SOC) and a supplemental statement of the case 
(SSOC) reporting the results of its reviews, the issues, and 
the text of the relevant portions of the VA regulations.  The 
veteran was apprised of the criteria for assigning disability 
ratings and for award of an effective date in a November 2006 
letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained VA treatment records, and private treatment reports 
in developing the veteran's claim.  The veteran was afforded 
several VA examinations.  The veteran has not identified any 
outstanding evidence that could be obtained in the 
development of his claim.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the duty-to-assist requirements found at 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2007).


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


